Citation Nr: 0721472	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  00-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left shoulder disability due to VA medical treatment at 
a VA facility in 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2000 and 
March 2000 of a Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for a left 
shoulder disability due to VA medical treatment at a VA 
facility in 1996.  In March 2005, this matter was transferred 
to the RO in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2000 VA Form 9, the veteran requested a hearing 
before a member of the Board at the local VA office.  In 
April 2002, the veteran was notified that his hearing before 
the Board was scheduled in May 2002.  In April 2002, the 
veteran's representative informed the RO that the veteran 
wanted the Board hearing postponed until he was able to 
obtain medical evidence in support of his claim.  In February 
2004, the veteran was notified by the RO that his hearing 
before the Board was scheduled in March 2004.  In March 2004, 
before the date of the hearing, the veteran's representative 
informed the RO that the veteran wanted to cancel the Board 
hearing until after the hearing at the RO was held.  The 
Board notes that in May 2005, the veteran failed to report to 
a hearing before the RO.  

Review of the record shows that the RO again scheduled the 
veteran for a hearing before the Board on July 1, 2005.  The 
Board notes that the letter notifying the veteran of the 
hearing date was dated July 1, 2005, which was the date of 
the hearing.  Although on June 28, 2005, the veteran's 
representative notified the RO that the veteran requested 
that the July 1st Board hearing be rescheduled for August or 
September 2005, it is unclear whether the veteran was given 
sufficient notice of the hearing.  Additionally, the hearing 
before the Board was not rescheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  To ensure full compliance with due process 
requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the Portland RO.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  See generally, 
38 C.F.R. § 19.76 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


